Exhibit JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated February 18, 2009 (including amendments thereto) with respect to the Common Stock of Wilhelmina International, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:February 18, 2009 NEWCASTLE PARTNERS, L.P. By: Newcastle Capital Management, L.P., its General Partner By: Newcastle Capital Group, L.L.C., its General Partner By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member NEWCASTLE CAPITAL MANAGEMENT, L.P. By: Newcastle Capital Group, L.L.C., its General Partner By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member NEWCASTLE CAPITAL GROUP, L.L.C. By: /s/ Mark E. Schwarz Mark E. Schwarz, Managing Member /s/ Mark E. Schwarz MARK E. SCHWARZ /s/ John P. Murray JOHN P. MURRAY /s/ Evan Stone EVAN STONE
